DETAILED ACTION
This Office Action is in response to RCE Amendment filed on October 28, 2021. 
In the instant amendment, claims 1-6, 8, 11-12, 15-16, and 18 are previously presented; claim 1 is the only independent claim; claims 7, 9-10, 17, and 19-25 are cancelled; claims 13-14 are currently amended.
Claims 1-6, 8, 11-16, and 18 have been examined and are pending. This Action is made NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered. 

Response to Amendment
The RCE amendment filed October 28, 2021 has been entered. Claims 1-6, 8, 11-12, 15-16, and 18 are previously presented; claim 1 is the only independent claim; claims 7, 9-10, 17, and 19-25 are cancelled; claims 13-14 are currently amended. Applicant’s amendments to claims 11 and 13-14 are persuasive to overcome 112a rejections as set forth in the most recent 

Response to Argument
On pages 5-8 of remarks of 09/28/2021, applicant states that para. 0013, 0015, 0032, 0033, 0041, 0042 provide sufficient support for one of ordinary skill in the art to determine that there was possession of the claimed invention at the time of filling. Examiner disagrees because the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). While applicant states that paras.0013, 0015, 0032, 0033, 0041, 0042 provide sufficient support for one of ordinary skill in the art to determine that there was possession of the claimed invention at the time of filling, there is no clear written description support cohesively for claimed limitations "determining the unknown property of the reservoir fluid based on a relationship between the instrument responses, the measured one or more physical or chemical properties of the reservoir fluid, and the one or more constraints using an equation-of-state (EOS) model". For example, Examiner notes that para. 0013, 0015, 0032, 0033, 0041, 0042 states EOS modeling/model/equation by piecemeal analysis. However, para. 0013, 0015, 0032, 0033, 0041, 0042 do not provide adequate support cohesively for “determining the unknown property of the reservoir fluid” in relation with “a relationship between the instrument responses, the measured one or more physical or chemical properties of the reservoir fluid, and the one or more constraints” and “an equation-of-state (EOS) model”.


Since claim 1 recites: the unknown property comprising bubble point, dew point, phase envelope, viscosity, density, optical density, compressibility, saturation pressure, mobility, heat capacity, thermal conductivity, resistivity, radioactivity, dielectric constant, acoustic impedance, acoustic velocity, magnetic resonance, formation volume factor, thermal expansion, differential liberation, constant composition expansion, phase volumetrics, component concentrations, chromatography, molecular weight, molecular weight distribution, gas to oil ratio (GOR), pH, Eh (i.e., redox potential), oil fingerprint, oil type, or combinations thereof, Examiner suggests that the Affidavit/Declaration includes all working example of an equation-of-state (EOS) model, in which parameters: (instrument responses, the measured one or more physical or chemical properties of the reservoir fluid, and the one or more constraints) will be plugged in or incorporated into EOS model to obtain output of: unknown property of the reservoir fluid, wherein: the unknown property comprising bubble point, dew point, phase envelope, viscosity, density, optical density, compressibility, saturation pressure, mobility, heat capacity, thermal conductivity, resistivity, radioactivity, dielectric constant, acoustic impedance, acoustic velocity, magnetic resonance, formation volume factor, thermal expansion, differential liberation, constant composition expansion, phase volumetrics, component concentrations, chromatography, molecular weight, molecular weight distribution, gas to oil ratio (GOR), pH, Eh (i.e., redox potential), oil fingerprint, oil type, or combinations thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 11-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Claims 1, 5-6, 8, and 11 contain subject matter “determining the unknown property of the reservoir fluid based on a relationship between the instrument responses, the measured one or more physical or chemical properties of the reservoir fluid, and the one or more constraints using an equation-of-state (EOS) model” (as recited in claim 1); “wherein the determination of the unknown property using EOS model is an empirical determination” (as recited in claim 5); “wherein the determination of the unknown property using EOS model is a semi-empirical determination” (as recited in claim 6); “wherein a constraint of the one or more constraints is used to determine fluid contamination” (as recited in claim 8); “wherein a constraint of the one or more constraints is a theoretical assumption, semi-empirical assumption, empirical assumption, or a combination thereof” (as recited in claim 1); “wherein constraint is a component concentration, compositional grading of the reservoir, density grading of the reservoir, bubble point variations of the reservoir, compressibility variation of a reservoir, or ” (as recited in claim 1); “wherein the one or more constraints are modeled from a fluid pumped out at a constant height within the reservoir” (as recited in claim 11), which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. If the original filled claimed limitations serve as its own support, the support is not adequate (see MPEP 2163.03 section V: Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed). 

	By analyzing para. 0011-0030 of the instant specification, examiner notes in para. 0015 that the measured one or more physical or chemical properties of the reservoir fluid can be predetermined so that the measured one or more physical or chemical properties of the reservoir fluid is known and can be used in an equation-of-state (EOS) model. 

Examiner notes in para. 0017-0018 that one or more constraints i.e. density grading of a reservoir may be used for EOS model. However, para.0011-0030, in particularly para. 0017-0018, does not provide adequate written description support on: one or more constraints are determined/obtained. 

Examiner notes in para. 0027 that instrument responses can be determined in response to change of fluid property.

Examiner notes that in para. 0028, molecular weight (MW) (which corresponds to unknown property of reservoir fluid) of a gas may be determined using density and moles/volume utilizing EOS model i.e. (n/V) * MW = MQ * (P/(zRT)) = ρ. However, para. 0028 ρ do not provide adequate support for “determining the unknown property of the reservoir fluid” in relation with “a relationship between the instrument responses, the measured one or more physical or chemical properties of the reservoir fluid, and the one or more constraints” and “an equation-of-state (EOS) model”.

Examiner notes that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). Examiner notes that para. 0013, 0015, 0032, 0033, 0041, 0042 states EOS modeling/model/equation by piecemeal analysis. Accordingly, para. 0013, 0015, 0032, 0033, 0041, 0042 do not provide adequate support cohesively for “determining the unknown property of the reservoir fluid” in relation with “a relationship between the instrument responses, the measured one or more physical or chemical properties of the reservoir fluid, and the one or more constraints” and “an equation-of-state (EOS) model” (as recited in claim 1).

Furthermore, there is also no adequate written description support within the instant specification on: “wherein the determination of the unknown property using EOS model is an empirical determination” (as recited in claim 5) in relation with “one or more constraints” (as recited in claim 1); “wherein the determination of the unknown property using EOS model is a semi-empirical determination” (as recited in claim 6) in relation with “one or more constraints” (as recited in claim 1); “wherein a constraint of the one or more constraints is used to determine fluid contamination” (as recited in claim 8) in relation with “EOS model” (as recited in claim 1); “wherein a constraint of the one or more constraints is a theoretical assumption, semi-empirical assumption, empirical assumption, or a combination thereof” (as recited in claim 1) in relation with “EOS model” (as recited in claim 1). 

Furthermore, there is also no adequate written description support within the instant specification on: “wherein constraint is a component concentration, compositional grading of the reservoir, density grading of the reservoir, bubble point variations of the reservoir, compressibility variation of a reservoir, or combinations thereof” (as recited in claim 1) in relation with “EOS model” (as recited in claim 1). 

Furthermore, there is also no adequate written description support within the instant specification on: “wherein the one or more constraints are modeled from a fluid pumped out at a constant height within the reservoir” (as recited in claim 11) in relation with “EOS model” (as recited in claim 1). 

Hence, the instant specification clearly lacks written description for “determining the unknown property of the reservoir fluid based on a relationship between the instrument responses, the measured one or more physical or chemical properties of the reservoir fluid, and the one or more constraints using an equation-of-state (EOS) model”. The instant specification clearly lacks written description for: EOS modeling is used to determine constraints.

Accordingly, the disclosure of the instant application has no written description support for limitations “determining the unknown property of the reservoir fluid based on a relationship between the instrument responses, the measured one or more physical or chemical properties of the reservoir fluid, and the one or more constraints using an equation-of-state (EOS) model” (as recited in claim 1); “wherein the determination of the unknown property using EOS model is an (as recited in claim 5); “wherein the determination of the unknown property using EOS model is a semi-empirical determination” (as recited in claim 6); “wherein a constraint of the one or more constraints is used to determine fluid contamination” (as recited in claim 8); “wherein a constraint of the one or more constraints is a theoretical assumption, semi-empirical assumption, empirical assumption, or a combination thereof” (as recited in claim 1); “wherein constraint is a component concentration, compositional grading of the reservoir, density grading of the reservoir, bubble point variations of the reservoir, compressibility variation of a reservoir, or combinations thereof” (as recited in claim 1); “wherein the one or more constraints are modeled from a fluid pumped out at a constant height within the reservoir” (as recited in claim 11), which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 2-6, 8, 11-16, and 18 are also rejected because they are dependent on the rejected claim 1 as set forth above.

To overcome these 112a rejections (for example: for at least claim 1), Examiner suggests that applicant files an Affidavit (by consulting with i.e. inventors) to explain and/or provide a working example of an equation-of-state (EOS) model, in which parameters: (instrument responses, the measured one or more physical or chemical properties of the reservoir fluid, and the one or more constraints) will be plugged in or incorporated into EOS model to obtain output of: unknown property of the reservoir fluid.
Since claim 1 recites: the unknown property comprising bubble point, dew point, phase envelope, viscosity, density, optical density, compressibility, saturation pressure, mobility, heat capacity, thermal conductivity, resistivity, radioactivity, dielectric constant, acoustic impedance, acoustic velocity, magnetic resonance, formation volume factor, thermal expansion, differential liberation, constant composition expansion, phase volumetrics, component concentrations, 

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejections as pointed out above (see 112a rejections as indicated above as an example).

Conclusion
Due to 112 issues, a rejection for claims 1-6, 8, 11-16, and 18 under prior art could not reasonably be made, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant is invited to review Zuo – US 20110088949, which teaches oil formation volume factor can be derived from equation of state analysis based on measurements of hydrocarbon composition of the formation fluid ([0039]).

Applicant is invited to review Hsu – US 20110042070, which teaches at least one unknown value of a density calculation is determined based on correlated optical sensor measurements and density sensor measurements (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861